Appeal by the petitioner from so much of an order of the Family Court, Dutchess County (Bernhard, J.), dated October 19, 1987, as granted the respondent unsupervised visitation with his children and granted custody of the children to the respondent.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements, for reasons stated in the decision of Judge Bernhard.
We note that, as a result of this court’s order, dated Novem*641ber 12, 1987, the provisions of the order appealed from which established a period of transition for the return of the children from placement with the appellant to the respondent were stayed. The order of placement with the appellant expires on February 10, 1988. It has come to our attention, however, that there is presently pending before the Family Court, Dutchess County, an application for a further extension of placement. The court, in that proceeding, may, if the circumstances warrant, provide for a further period of transition by extending the placement for such time as is necessary to accomplish that result. We also note that we find Judge Bernhard’s initial determination with respect to a period of transition to have been prudent and wise. Brown, J. P., Rubin, Fiber and Sullivan, JJ., concur.